DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 03/21/2022 for application number 17/699,988. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statement and Claims.
Claims 1 – 20 are presented for examination.  Claims 1, 8  and 15 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/21/2022 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No 11,281,364 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No 111,281,364 B2 contain every element of Claims 1-20 of the instant application and thus anticipate the claim of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  Please see the table below.

Claim 1 (Instant Application)
Claim 1 (Patent 11,126,331)
Examiner Remark
A method comprising:
A method for automatically creating an executable workflow, the method comprising:

receiving, by an application configured to create a workflow, a request to create the workflow using a start tile placed on a user interface provided by the application;
(a) receiving, by an automated workflow tool, a selection of a start tile previously placed by the automated workflow tool on a canvas of the automated workflow tool upon a request to create a workflow;
Difference is underlined between the two claim limitations.    
presenting, by the application, a list of selectable items for which to configure an action of the start tile to detect to initiate execution of the start tile for the workflow, the list of selectable items managed by one or more other applications and enabled to be opened by selection via the application;
(b) receiving, by an interface of the automated workflow tool from one or more systems different from the automated workflow tool, a list of selectable items managed by one or more applications executable by the one or more systems to open, by the automated workflow tool responsive to receiving the selection, the start tile to present a first user interface of the selectable items to configure an action to detect that initiates execution of the start tile as the first step in the automated workflow;
Difference is underlined between the two claim limitations.  
detecting, by the application, completion of configuration of the start tile with at least a selection from the list of selectable items, the configuration of the start tile being saved;
(c) determining, by the automated workflow tool responsive to detecting a configuration of the start tile including the action selected via a user interface element to perform on an item managed by an application of the one or more applications different from the automated workflow tool is complete based on applying a tile completion detection process with a template for the start tile to the configuration of the start tile and saving the configuration, to add another step to the automated workflow;

creating, by the application responsive to the detection, a subsequent tile connected to the start tile on the user interface provided by the application, wherein the subsequent tile is selectable to open and present a second user interface to configure the subsequent tile as a subsequent step in the workflow and to be executed responsive to the configuration of the start tile; and
(d) creating, by the automated workflow tool responsive to determining that the configuration of the start tile comprises the selection of the user interface element to cause the automated workflow tool to add another step, a second tile connected to the start tile on the canvas of the automated workflow, wherein the second tile opens, upon selection, to present a second user interface of selectable items to configure the second tile as a next step in the automated workflow to execute based on one or more selections in the configuration of the start tile; and

storing, by the application, the workflow comprising at least the start tile and subsequent tile, the workflow executable responsive to detection of the action configured for the start tile.



(e) executing, by the automated workflow tool, the automated workflow configured with at least the start tile and the second tile responsive to the automated workflow tool detecting the action configured in the start tile




Allowable Subject Matter

Claims 1-20 appear to be allowable over the prior art of record, subject to the obviousness-type double patenting rejections detailed above, and subject to the results of a final search by the Examiner.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Laetham et al. (USPGPUB 20170329506) teaches workflows that can be refactored using a visual workflow model.
- Novaes (USPGPUB 20160103706) teaches a method for automatically generating execution sequences from workflow definitions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to  whose telephone number is .  The examiner can normally be reached on .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2141